Title: John Quincy Adams to Abigail Adams 2d, 8 September 1785
From: Adams, John Quincy
To: Adams, Abigail (daughter of JA and AA)


     
      N: 9:
      Haverhill September 8th. 1785
     
     All this day has been employ’d in answering Questions respecting you, and all is not over yet. I must mention one Circumstance, although it may appear too trifling. You may Remember, that in your Letters by me, you gave an Account of the Ceremony at Nôtre Dame. All the family, were very much entertained, by your Relation, but there was a Question arose to day, what, the Ring was. One supposed the Ring, was a technical term, meaning the Court; another, that it was a band of music, and another, that it was some great personage, present at the time. While the debate lasted I could not conceive what the Subject of Conversation was. At length I was applied to, to inform what the Ring you mentioned was. When I came to see the letter I found it was only a mistake of the R. instead of the K. but had I not been used to your hand writing, I should certainly have read it Ring too. It needed no further explanation to perceive what was meant, by the Ring’s being dressed so and so, walking, somewhat, carelessly &c. Mr. Thaxter has been with us a great part of the day. Business and so forth, has dried up all his epistolary ink.
     
     
      9th
     
     I went in the forenoon with Mr. Thaxter, and was by him introduced to Mr. White, and his family. We can seldom, at first sight form an opinion of any thing more, than the outward appearance of a Person: You have seen more of this family, than I have as yet; so that I can only say what my thoughts are, after such a transitory glance. Mr. White appears a very hospitable man; and has much more of the reality, than the show. Benevolence, and Politeness are written too plainly in the Countenance of Mrs. White, to leave any doubt, of their being a Characteristic of her. Peggy did not answer my expectations, as a Beauty. She is uncommonly fair, and has a good set of features, but there is something harsh, if I mistake not in her Countenance. She has grown very fat of late, and is perfectly recovered, of the melancholy disorder she was afflicted with last Summer, and now enjoys it is said, a fine flow of Spirits. A number of young Ladies, were here at tea, and part of the Evening. Among the rest Miss Duncan, Mr. Thaxter’s reputed belle. She is celebrated for her personal and mental accomplishments. But I shall wait before I give you my opinion of any of the Ladies here, till I have a better acquaintance with them.
     
     
      10th
     
     We dined at Mr. White’s, in Company with Mr. Smith the Minister, of the Baptist Congregation here, and Mr. Bartlett. We propose leaving this place in the beginning of the Week, and I hope to be here again by the first of next Month.
     
     
      12th. Monday
     
     This forenoon I was invited and went to an Entertainment, which was quite a Novelty to me, and I know not by what name to call it. Dr. Woodbury of this town, was yesterday publish’d, to Miss Hannah Appleton, (I suppose you know neither of the persons,) and in Consequence of this, was given this breakfast, or dinner, or whatever it is. There were a great number of People, there, all men, but I knew only two or three persons present: I was out a great part of the Evening Afternoon, when I return’d, I found Mr. Thaxter, the two Miss Duncan’s, and Mr. Allen, here. They were engaged in curious Conversation. Mr. Collins the Minister of a neighbouring Town, with his wife, have been here all the Afternoon; it seems one of the young Ladies, thought he had not paid sufficient attention to his wife; he had been the whole afternoon with her, and had not said a single word to her, nor so much as look’d at her. Mr. Thaxter thought he had with great propriety taken no Notice of her; there were many things said on both sides, concerning the proper attentions due to a wife; but it was observed that Mr. Allen, suddenly rose, in the midst of the Conversation and took his leave. Mr. Collins soon after return’d, and will lodge here to Night. He appears to me, to be at least of a very phlegmatic, cold, dutchman like disposition, incapable of feeling the pleasures that are derived by persons of sensibility from those minute attentions, which it seems he makes but little use of.
     
     
      13th. Tuesday.
      Lincoln
     
     Your aunt and I, left Haverhill, this morning between 8 and 9. About 7 miles this side the River we stopp’d a few minutes at Mr. Symmes’s, one of the ministers of Andover. You have perhaps been at the house. His wife is one of the sprucest, nicest tidiest persons I have seen this long while. I almost thought myself in Holland, when I went into the house. A little further forward we stopp’d at Mr. French’s, and there was a contrast. Mr. French as soon as I was introduced to him asked me, how the Doctor did; I knew not what he meant, and was going to ask him, what Doctor; but he repeated his question immediately how does Doctor Adams. He is very solicitous that the title should be given him, for the honour of our University, and never calls him otherwise himself, than Doctor Adams.
     After riding, till near 6 this evening, through, very tedious disagreeable roads, we at length arrived at Aunt Smiths where we now are. They are all well; but what think you were my feelings, when I saw those five charming Children, and reflected upon the Prospects before them. I must not dwell upon this subject; it would only raise useless sighs, upon Circumstances, which have too often already pained you.
     
     
      14th. Wednesday
      Boston
     
     We dined to day at Lincoln and soon after, continued our Journey, drank tea at Cambridge with our brother and Cousin, and got in Town just at Dusk. You know on this Road, you pass through Lexington and Concord. These places will be looked upon with great veneration by Posterity; and if ever the Spirit of Pilgrimage seizes our Country men, I hope, these will may be the places, they will resort to. Si l’apothéose est dû à l’homme, (says the Abbé Raynal, who has often noble thoughts) c’est à celui qui combat pour defend sa patrie.
     Charles and our Cousin are both well, and happy in their Situation. I intended to visit Mr. Dana, but he is not at home now. Your Cousin Betsey has been very unwell since, we went from here but is now recovering. Uncle and aunt Smith went yesterday, with the Governor, Lieutt. Governor, and their Ladies, to Mr. Gill’s seat at Princeton, about 50 miles from town. I have been with Mr. Isaac Smith this Evening to a Club; there were present, Dr. Welch, Dr. Dexter, Dr. Appleton, and Mr. Brewster. It was at Mr. Clarke’s; the Colleague of Dr. Chauncy. This gentleman, has a reputation as a speaker in the Pulpit, and is called a man of genius and learning: you know him perhaps; he holds his head I think about 3 inches too high. Dr. Appleton, is not so handsome a man, as either of his brothers, but has something in his Countenance, and in his Conversation very pleasing; Dr. Dexter you are acquainted with, and used to like him hugeously I am told. The old gentleman does not appear to have such designs as you supposed, or at least if he has does not pursue them with great ardour. I shall not have that rival to fear, I believe. You will perhaps be surprized to see I have found out who the old Gentleman is: but such things will happen now and then. So you see my Prospect of success is much better than you would have thought; strange things may happen yet, and you must be prepared for such. The other gentlemen that were present, you know.
     
     
      15th.
      Boston Thursday
     
     I intended to have return’d this day to Braintree; but it threatened to rain, and I was advised to stay. Charles and William, have been in town all day, but we did not dine together. We spent the afternoon at Dr. Welch’s. Mrs. W. has not said a word to me, about french fashions, or indeed any other fashions, so I have not yet had an opportunity to display my learning on that subject. The fondness for show, and dress, here, is carried to a greater pitch, than I had an Idea of, but I imagine it will decrease, for although the will is by no means wanting, the power is, and that is a Capital point: Not a few persons have been like the silk worm, first a mean insect, then a tawdry butterfly, and at length again, a worm of the dust. I hope a reform will take place, but absolute Necessity alone can bring it about.
     
     
      16th.
      Braintree. Friday
     
     Cousin Betsey came up from Boston with me to day. The air of a City does not agree with her, and she has been very unwell for several days. She is much better now, and I doubt not but the clear unpolluted element, that is breathed here will soon entirely recover her health. She has spent most of the Summer in Boston, to take Lessons at the harpsichord. We found Cousin Lucy all alone; she had been so the whole week.
      
     
      17th. Saturday
     
     I have been all day reading, and writing, without stirring out of the house; Uncle and Aunt return’d from Boston this Evening, as did also Mr. Tyler. I have been looking over all the books that were sent from the Hague. They were very carefully put up, and none of them are damaged at all. I perceive there is one wanting, or perhaps I forgot to send for it. It is a Plautus. If I mistake not there is only one, in your Pappa’s Library in Europe, and there is none, in the one here.
     
     
      18th. Sunday
     
     After attending Mr. Wibird twice to day, I went down with Mr. Tyler to pay my devoirs to Madam Quincy, and afterwards, at Mr. Alleyne’s, we found Mr. and Mrs. Guild, with the former: they both look very much out of health. They have been very unfortunate; but I know of no persons in the same situation, that are so universally well spoken of. Mrs. Guild, has behaved upon the occasion, admirably, and what commonly greatly injures persons, in the opinion of the world seems to have been attended with effects directly contrary, with regard to her. Mrs. Quincy inquired particularly concerning Mamma and you: and Miss Nancy often smiled with all imaginable sweetness. At Mr. Alleyne’s we found Mr. Boyce, the admirer of Miss Hannah Clarke, and an old gentleman, by the name of Hutchinson; but that is all I know of him. I was ask’d, as I often am what part of Europe, I prefer’d to the rest. I think this Question is not fair, in a mixed Company. It has several times embarassed me; for fear I might offend some person present; you remember, how the Chevr. de Caraman, looked, when after he had declared his partiality for Boston, Mrs. B. told him she had never been there. I am often exposed to the same danger, but I generally either give an evasory answer, or own my fondness for France, observing, that as it is the part of Europe, which I have seen the most of, my partiality may be owing to that. As yet I hope I have offended no body, and I wish I may always have the same success. Adieu my Sister, Adieu,
     
      J. Q. Adams
     
    